EXHIBIT 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (“Agreement”) is made effective as of
            , 2008 (“Effective Date”), by and between Tessera Technologies,
Inc., a Delaware corporation (the “Company”), and                     
(“Executive”).

The parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean any of the following: (i) Executive’s gross negligence or
willful misconduct in the performance of his duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
material damage to the Company or its subsidiaries; (ii) Executive’s willful and
habitual neglect of or failure to perform Executive’s duties of consulting or
employment, which neglect or failure is not cured within thirty (30) days after
written notice thereof is received by Executive; (iii) Executive’s commission of
any act of fraud or dishonesty with respect to the Company that causes material
harm to the Company or is intended to result in substantial personal enrichment;
(iv) Executive’s failure to cooperate with the Company in any investigation or
formal proceeding initiated by a governmental authority or otherwise approved by
the Board or the Audit Committee of the Board, which failure is not cured within
thirty (30) days after written notice thereof is received by Executive;
(v) Executive’s conviction of or plea of guilty or nolo contendere to felony
criminal conduct; (vi) Executive’s violation of the Company’s Confidentiality
and Proprietary Rights Agreement (as defined below) or similar agreement that
Executive has entered into with the Company; or (vii) Executive’s material
breach of any obligation or duty under this Agreement or material violation of
any written employment or other written policies that have previously been
furnished to Executive, which breach or violation is not cured within thirty
(30) days after written notice thereof is received by Executive, if such breach
or violation is capable of being cured.

(c) “Change in Control” shall mean and include each of the following:

(i) A transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(ii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls,



--------------------------------------------------------------------------------

directly or indirectly, the Company or owns, directly or indirectly, all or
substantially all of the Company’s assets or otherwise succeeds to the business
of the Company (the Company or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(ii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

(d) “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:

(i) a material diminution in Executive’s authority, duties or responsibilities;
provided that continued assignment to Executive after a Change in Control of
substantially the same duties and responsibilities to be performed by Executive
for the Company, its successor or a business unit of a parent entity that
continues substantially all of the business of the Company shall not constitute
Good Reason, notwithstanding that the entity for which Executive is to perform
such duties and responsibilities is not directly owned by public stockholders;

(ii) a material diminution in Executive’s base compensation, unless such a
reduction is imposed across-the-board to senior management of the Company;

(iii) a material change in the geographic location at which Executive must
perform his or her duties; or

(iv) any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive. Any
voluntary Separation from Service for “Good Reason” following such thirty
(30) day cure period must occur no later than the date that is six (6) months
following the initial occurrence of one of the foregoing events or conditions
without Executive’s written consent. Executive’s voluntary Separation from
Service by reason of resignation from employment with the Company for Good
Reason shall be treated as involuntary.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations and other interpretive guidance thereunder.

(f) “Performance Awards” means any Stock Awards granted pursuant to the
Company’s performance-based compensation bonus plan or pursuant to any agreement
that Executive has entered into with the Company providing for an equity bonus
payment or equity vesting based upon the Executive’s or the Company’s
performance.

(g) “Permanent Disability” means Executive’s inability to perform the essential
functions of his or her position, with or without reasonable accommodation, for
a period of at least 120 consecutive days because of a physical or mental
impairment.

 

2



--------------------------------------------------------------------------------

(h) “Separation from Service” means an involuntary separation from service
within the meaning of Section 409A of the Code.

(i) “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof.

2. Term.

(a) The initial term of this Agreement (the “Initial Term”) shall commence on
the Effective Date and shall continue until the earlier of the third
(3rd) anniversary of the Effective Date or the date on which all payments or
benefits required to be made or provided hereunder have been made or provided in
their entirety, except as otherwise provided in this Section 2.

(b) During the one-year period commencing immediately prior to the expiration of
the Initial Term or any Renewal Term (as defined below) then in effect, the
Board shall determine, in its sole discretion, whether and for what period, if
any, and upon what terms and conditions (including any modification to the terms
and conditions of this Agreement as then in effect that the Committee shall
determine to be advisable) the Company shall offer to Executive to extend the
term of this Agreement (any such extension being referred to herein as a
“Renewal Term”) following the expiration of the then-effective Initial Term or
Renewal Term as the case may be. Following its determination, the Board shall
advise Executive in writing of the terms and conditions upon which the Company
would be willing to extend the term of this Agreement; provided, however, that
if the Board fails to so advise Executive or if Executive does not accept the
terms and conditions upon which the Company would be willing to extend the term
of the Agreement, the Agreement shall terminate upon the expiration of the
Initial Term or Renewal Term then in effect, except as otherwise provided by
Section 2(c) or (d).

(c) Notwithstanding the provisions of Sections 2(a) and (b), the then-effective
Initial Term or Renewal Term shall automatically be extended in the event that
such term would otherwise expire during the period commencing upon the first
public announcement of a definitive agreement that would result in a Change in
Control (even though still subject to approval of the Company’s stockholders and
other conditions and contingencies) and ending on the date that is eighteen
(18) months following the occurrence of such Change in Control. Such extension
shall be upon the terms and conditions of this Agreement as then in effect,
provided that such extension of the Term of this Agreement shall expire upon the
first to occur of the first public announcement of the termination of such
definitive agreement or the date that is eighteen (18) months following the
occurrence of such Change in Control.

(d) Notwithstanding the provisions of Section 2.1 and 2.2, the obligation of the
Company to make payments or provide benefits pursuant to this Agreement to which
Executive has acquired a right in accordance with the applicable provisions of
this Agreement prior to the expiration of the then-effective Initial Term or
Renewal Term shall survive the termination of this Agreement until such payments
and benefits have been provided in full.

3. Severance.

(a) If Executive has a Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason, in either case within eighteen (18) months following a Change
in Control, Executive shall be entitled to receive, in lieu of any severance
benefits to which Executive may otherwise be entitled under any severance plan
or program of the Company, the benefits provided below, which, with respect to
clause (ii) and the last

 

3



--------------------------------------------------------------------------------

sentence of clause (iii) below, will be payable in a lump sum within ten
(10) days following the effective date of Executive’s Release, but in no event
later than two and one-half (2  1/2) months following the last day of the
calendar year in which the date of Executive’s Separation from Service occurs:

(i) The Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of Executive’s Separation from Service at the
rate then in effect, plus all other the benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement (other than any such plan or agreement pertaining to Stock
Awards whose treatment is prescribed by Section 3(a)(iii) below), health
benefits plan or other Company group benefit plan to which Executive may be
entitled pursuant to the terms of such plans or agreements at the time of
Executive’s Separation from Service;

(ii) Subject to Section 3(c) and Executive’s continued compliance with
Section 4, Executive shall be entitled to receive severance pay in an amount
equal to the sum of:

(A) Executive’s monthly base salary as in effect immediately prior to the date
of Executive’s Separation from Service for the [For Chief Executive Officer:
twenty-four (24)][For other executives: twelve (12)] month period following the
date of Executive’s Separation from Service, plus

(B) An amount equal to [For other executives: fifty percent (50%) of]
Executive’s maximum target bonus for the fiscal year of the Company during which
the date of Executive’s Separation from Service occurs, plus

(C) [For Chief Executive Officer: An amount equal to six (6) multiplied by the
monthly premium Executive would be required to pay for continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and his or her eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
Separation from Service (calculated by reference to the premium as of the date
of Separation from Service);]

(iii) Subject to Section 3(c) and Executive’s continued compliance with
Section 4, for the period beginning on the date of Executive’s Separation from
Service and ending on the date which is [For Chief Executive Officer: eighteen
(18)][For other executives: twelve (12)] full months following the date of
Executive’s Separation from Service (or, if earlier, the date on which the
applicable continuation period under [For Chief Executive Officer: COBRA][For
other executives: the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”)] expires), the Company shall arrange to provide Executive and
his or her eligible dependents who were covered under the Company’s health
insurance plans as of the date of Executive’s Separation from Service with
health (including medical and dental) insurance benefits substantially similar
to those provided to Executive and his dependents immediately prior to the date
of such Separation from Service. If the Company is not reasonably able to
continue health insurance benefits coverage under the Company’s insurance plans,
the Company shall provide substantially equivalent coverage under other
third-party insurance sources. If any of the Company’s health benefits are
self-funded as of the date of Executive’s Separation from Service, instead of
providing continued health insurance benefits as set forth above, the Company
shall instead pay to Executive an amount equal to twelve (12) multiplied by the
monthly premium Executive would be required to pay for continuation coverage
pursuant to the COBRA for Executive and his or her eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
Separation from Service (calculated by reference to the premium as of the date
of Separation from Service); and

(iv) Subject to Section 3(c) and Executive’s continued compliance with
Section 4:

(A) The vesting and/or exercisability of each of Executive’s outstanding Stock
Awards (other than Performance Awards) providing for an exercise or purchase
price equal to or greater the fair market value, determined as of the date of
grant of such Stock Award in accordance with the terms of the applicable plan or
agreement, of the shares of stock subject to such Stock Award shall be
accelerated in full effective as of the date of Executive’s Separation from
Service.

 

4



--------------------------------------------------------------------------------

(B) The vesting and/or exercisability of each of Executive’s outstanding Stock
Awards (other than Performance Awards) not providing for an exercise or purchase
price at least equal to the fair market value, determined as of the date of
grant of such Stock Award in accordance with the terms of the applicable plan or
agreement, of the shares of stock subject to such Stock Award shall be
accelerated with respect to fifty percent (50%) of the portions of such Stock
Awards remaining unvested as of the date of Executive’s Separation from Service
effective as of the date of Executive’s Separation from Service.

(C) The vesting and/or exercisability of fifty percent (50%) of any outstanding
unvested portions of Executive’s Performance Awards shall be automatically
accelerated effective as of the date of Executive’s Separation from Service.

Nothing in this Section 3(a)(iv) shall be construed to limit any more favorable
vesting applicable to Executive’s Stock Awards in the Company’s equity plan(s)
and/or the stock award agreements under which the Stock Awards were granted.

(D) The foregoing provisions are hereby deemed to be a part of each Stock Award
and to supersede any less favorable provision in any agreement or plan regarding
such Stock Award.

(b) Other Terminations. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason prior to a Change in Control or
more than eighteen (18) months following a Change in Control, or at any time by
the Company for Cause, by Executive without Good Reason, or as a result of
Executive’s death or Permanent Disability, the Company shall not have any other
or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive
(i) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (ii) all other amounts or benefits
to which Executive is entitled under any compensation, retirement or benefit
plan or practice of the Company at the time of termination in accordance with
the terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law. In addition, all
vesting of Executive’s unvested Stock Awards previously granted to him by the
Company shall cease and none of such unvested Stock Awards shall be exercisable
following the date of such termination. The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies which may be available
to the Company under the circumstances, whether at law or in equity.

(c) Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 3(a) above, Executive shall execute and not revoke
a general release of all claims in favor of the Company (the “Release”) in the
form attached hereto as Exhibit A. In the event Executive does not sign or
revokes the Release within the sixty (60) day period following the date of
Executive’s Separation from Service, Executive shall not be entitled to the
aforesaid payments and benefits.

(d) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Section 3.

 

5



--------------------------------------------------------------------------------

(e) No Mitigation. Except as otherwise provided in Section 3(a)(iii) above,
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 3 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 3 be reduced by
any compensation earned by Executive as the result of employment by another
employer or self-employment or by retirement benefits; provided, however, that
loans, advances or other amounts owed by Executive to the Company may be offset
by the Company against amounts payable to Executive under this Section 3.

(f) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 3(g) prior to the receipt of any post-termination benefits
described in this Agreement.

(g) Best Pay Provision.

(i) If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to the
termination of Executive’s employment with the Company (“Payment”), would
(A) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (B) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either
(1) the full amount of such Payment or (2) such lesser amount (with cash
payments being reduced before stock option compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

(ii) All determinations required to be made under this Section 3(g), including
whether and to what extent the Payments shall be reduced and the assumptions to
be utilized in arriving at such determination, shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the effective date of the Change in Control or, if such firm declines
to serve, such other nationally recognized certified public accounting firm as
may be designated by the Company (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to Executive and the Company
at such time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon Executive and the Company. For purposes of
making the calculations required by this Section 3(g), the Accounting Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.

4. Confidentiality and Proprietary Rights. Executive and the Company have
executed the Company’s Employee Proprietary Information and Inventions
Agreement, a copy of which is attached to this Agreement as Exhibit B and
incorporated herein by reference. The Company shall be entitled to cease all
severance payments and benefits to Executive in the event of his or his or her
breach of this Section 4.

 

6



--------------------------------------------------------------------------------

5. Agreement to Arbitrate. Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in San Jose, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further that the parties’
obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the date of Executive’s termination of employment. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 5 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.

6. At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.

7. General Provisions.

7.1 Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Executive, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder;
provided, further, that the failure of any such successor to so assume this
Agreement shall constitute a material breach of this Agreement. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7.2 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended

 

7



--------------------------------------------------------------------------------

that the parties shall receive the benefit contemplated herein to the fullest
extent permitted by law. If a deemed modification is not satisfactory in the
judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

7.3 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

7.4 Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Santa Clara
County, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.

7.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
party may specify in writing.

7.6 Survival. Sections 1 (“Definitions”), 3 (“Severance”), 4 (“Confidentiality
and Proprietary Rights”), 5 (“Agreement to Arbitrate”) and 7 (“General
Provisions”) of this Agreement shall survive termination of Executive’s
employment by the Company.

7.7 Entire Agreement. This Agreement and the Company Confidentiality and
Proprietary Rights Agreement incorporated herein by reference together
constitute the entire agreement between the parties in respect of the subject
matter contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, including, without limitation, that certain [offer letter dated
            , between the Company and Executive]. This Agreement may be amended
or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

7.8 Code Section 409A Exempt.

(a) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Section 7(d) shall be paid no later than the later of: (i) the
fifteenth (15th) day of the third month following Executive’s first taxable year
in which such severance benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third month following first
taxable year of the Company in which such severance benefit is no longer subject
to substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this Agreement shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.

 

8



--------------------------------------------------------------------------------

(b) If the Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of the Executive’s Separation from Service, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 7.8(b) shall be paid or
distributed to Executive in a lump sum on the earlier of (a) the date that is
six (6)-months following Executive’s Separation from Service, (b) the date of
Executive’s death or (c) the earliest date as is permitted under Section 409A of
the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

(c) As provided in Internal Revenue Notice 2007-86, notwithstanding any other
provision of this Agreement, with respect to an election or amendment to change
a time and form of payment under this Agreement made on or after January 1, 2008
and on or before December 31, 2008, the election or amendment may apply only to
amounts that would not otherwise be payable in 2008 and may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.

7.9 Consultation with Legal and Financial Advisors. By executing this Agreement,
Executive acknowledges that this Agreement confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.

7.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

      TESSERA TECHNOLOGIES, INC. Dated:  

 

    By:  

 

      Name:  

 

      Title:  

 

      EXECUTIVE Dated:  

 

   

 

        Address:  

 

         

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

This General Release of Claims (“Release”) is entered into as of this      day
of                     ,         , between                             
(“Executive”), and Tessera Technologies, Inc., a Delaware corporation (the
“Company”) (collectively referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Change in Control
Severance Agreement dated as of                     , 2008 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. General Release of Claims by Executive.

(a) Executive, on behalf of himself or herself and his or her executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his or her employment with or service to the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the



--------------------------------------------------------------------------------

Office of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family
and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the
California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims pursuant to the terms and conditions of the federal law known as
COBRA;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement; and

(vi) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Executive acknowledges that this Release was presented to him or her on the
date indicated above and that Executive is entitled to have twenty-one
(21) days’ time in which to consider it. Executive further acknowledges that the
Company has advised him or her that he or she is waiving his or her rights under
the ADEA, and that Executive should consult with an attorney of his or her
choice before signing this Release, and Executive has had sufficient time to
consider the terms of this Release. Executive represents and acknowledges that
if Executive executes this Release before twenty-one (21) days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.

(d) Executive understands that after executing this Release, Executive has the
right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and

 

2



--------------------------------------------------------------------------------

Executive does not revoke the Release in writing. Executive understands that
this Release may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Release must be
made in writing and delivered to the Company at its principal place of business
within the seven (7) day period.

(e) Executive understands that this Release shall become effective, irrevocable,
and binding upon Executive on the eighth (8th) day after his or her execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (d) above. Executive further understands that
Executive will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s termination of employment.

2. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.

3. Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

4. Interpretation; Construction. The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.

5. Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in Santa
Clara County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by California law.

6. Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Release may be executed in multiple counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE       TESSERA TECHNOLOGIES, INC.

 

    By:  

 

Print Name:  

 

    Print Name:  

 

      Title:  

 

 

5